[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            AUG 28, 2008
                             No. 07-15918
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                 D. C. Docket No. 06-00440-CR-06-ODE-1

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

JOHN DOE #2,
a.k.a. MAURO SANCHEZ,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (August 28, 2008)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:
      Mauro Sanchez appeals his 32-month sentence for conspiracy to transport

stolen goods in interstate commerce, in violation of 18 U.S.C. §§ 371 and 2314.

After review, we affirm.

      From January 2005 to October 2006, Sanchez was a cashier at a grocery

store that was part of a “fencing” operation, in which professional shoplifters

would steal infant formula and other pharmaceutical items from retailers and

deliver them to the grocery store in exchange for payment. Sanchez was one of

five co-defendants charged in the conspiracy. Sanchez’s role in the conspiracy

was to receive the stolen goods from the shoplifters. The stolen goods were

subsequently loaded onto trucks behind the grocery store and transported by

Sanchez’s co-conspirators to New York, where they were sold.

      At sentencing, the district court determined that Sanchez was accountable

for a loss amount of $1.8 million based on its findings that, during the months in

which Sanchez was involved in the conspiracy, an average of two truckloads per

month were delivered to New York, each containing goods with a retail value of

approximately $75,000. See U.S.S.G. § 2B1.1(b)(1)(I) (adding 16 levels to a

defendant’s offense level if the loss exceeded $1,000,000).

      On appeal, Sanchez contends that the district court erred in holding him

accountable for the full value of the merchandise shipped to New York because

                                         2
his role was limited to paying for stolen merchandise brought into the grocery

store and he did not handle all of the merchandise that was shipped.

       Under the advisory sentencing guidelines, a defendant may be held

accountable for “all reasonably foreseeable acts and omissions of others in

furtherance of the jointly undertaken criminal activity.” U.S.S.G.

§ 1B1.3(a)(1)(B). To be held responsible for the conduct of others, the conduct

must be both (1) “in furtherance of the jointly undertaken criminal activity” and

(2) “reasonably foreseeable in connection with that criminal activity.” U.S.S.G.

§ 1B1.3 cmt. n.2; United States v. Hunter, 323 F.3d 1314, 1319-20 (11th

Cir. 2003). When determining the loss amount attributable to a particular

defendant convicted of a conspiracy offense, the district court must “first

determine the scope of criminal activity the defendant agreed to undertake, and

then consider all reasonably foreseeable acts and omissions of others in the jointly

undertaken criminal activity.” United States v. McCrimmon, 362 F.3d 725, 731

(11th Cir. 2004) (quotations marks omitted).1




       1
         Although we review for clear error findings as to the loss amount, whether the district
court misapplied the relevant conduct provisions of § 1B1.3 in attributing loss to a defendant is
reviewed de novo. See McCrimmon, 362 F.3d at 728. On appeal, Sanchez does not challenge
the district court’s calculation of the loss amount resulting from the conspiracy, merely the
attribution of the full loss amount to him.

                                                 3
      The district court did not err in concluding that Sanchez was accountable for

the full amount of the loss resulting from the fencing conspiracy while he was a

member. By pleading guilty and not objecting to the facts set forth in the

presentence investigation report, Sanchez conceded that the scope of the

conspiracy he joined was to pay professional shoplifters for stolen retail goods and

to transport those goods from the grocery store to New York, where they would be

sold. See United States v. Shelton, 400 F.3d 1325, 1330 (11th Cir. 2005).

Further, as a “stand-in” manager at the grocery store, who also directly

participated in the intake of the stolen merchandise, Sanchez was not a low-level

participant who was unaware of the larger conspiracy. It was reasonably

foreseeable that Sanchez was not the only store employee handling stolen

merchandise and that additional stolen merchandise, not just that Sanchez handled

personally, would be included in the shipments delivered to New York.

      Thus, the district court did not err in attributing the full amount of loss from

the conspiracy to Sanchez because the acts of Sanchez’s co-conspirators in

furtherance of the conspiracy–purchasing merchandise from professional

shoplifters and transporting it to New York to be sold–were “reasonably

foreseeable” to him.

      AFFIRMED.

                                          4